                                                                                Exhibit
10.1







 
January 26, 2007
 
VIA FACSIMILE & U.S. MAIL
 
The Dow Chemical Company
2030 Dow Center
Midland, MI 48674
Attention: Jim Plonka
 
Re:
Waiver of Adjustments to the Series B Conversion Price and Reduction of Warrant
Exercise Price

 
Ladies and Gentlemen:
 
 
Reference is made to that certain Certificate of Designations of Preferences,
Limitations, and Relative Rights of Series B Convertible Preferred Stock of
Millennium Cell Inc. (the “Company”), as filed with the Office of the Secretary
of State of the State of Delaware on April 22, 2005 and as amended by the
Certificate of Amendment to the Certificate of Designations of Preferences,
Limitations, and Relative Rights of Series B Convertible Preferred Stock of
Millennium Cell Inc. filed with the Office of the Secretary of State of the
State of Delaware on June 30, 2005 (as amended, the “Series B Certificate”).
Capitalized terms used but not defined in this letter agreement (this
“Agreement”) shall have the meanings given to such terms in the Series B
Certificate.
 
1. Notwithstanding anything contained in the Series B Certificate (including,
without limitation, the provisions contained in Section d(7) thereof), The Dow
Chemical Company (“TDCC”), hereby irrevocably waives any right to any adjustment
to the Applicable Conversion Price as a result of any of the following events:
(i) any adjustment to the conversion price of the Company’s Series C2
Convertible Preferred Stock, par value $0.001 per share (the “Series C2
Preferred Stock”) or any conversion of any shares of Series C2 Preferred Stock
into common stock, in each case, that has occurred since December 15, 2006 or
does occur prior to December 15, 2007, (ii) any adjustment to the conversion
price of the Company’s Unsecured Convertible Debentures Due 2007 (the
“Convertible Debentures”) or any conversion of the Convertible Debentures into
common stock, in each case, that has occurred since December 15, 2006 or does
occur prior to December 15, 2007 or (iii) the equity financing transaction
(including, without limitation, any sale by the Company of its common stock,
warrants to purchase common stock, convertible preferred stock, convertible
debentures, other convertible debt or any combination of the foregoing) that is
currently contemplated and consummated by the Company or which the Company
agrees to consummate prior to March 31, 2007.
 
2. As an inducement to cause TDCC to deliver the waiver described in paragraph 1
above (the “Waiver”) and in consideration therefor, the Company hereby agrees
that, effective as of the date hereof, the per share exercise price of that
certain warrant to purchase 178,571 shares of the Company’s common stock
currently held by TDCC (the “TDCC Warrant”) shall be decreased from $2.10 to
$1.25 (the “New Exercise Price”) and this Agreement shall be deemed to be an
amendment of the TDCC Warrant to reflect the New Exercise Price. Upon TDCC’s
surrender to the Company of the instrument representing the TDCC Warrant, the
Company shall cancel such instrument and execute and deliver, in exchange
therefor, a new instrument representing the TDCC Warrant containing the same
terms but reflecting the New Exercise Price. In addition, the Company shall
update its warrant register to reflect such cancellation and new issuance.


3. TDCC hereby agrees that it will not sell, transfer or otherwise dispose of
any shares of Series B Preferred Stock unless the transferee expressly assumes
this Agreement in connection with such sale, transfer or disposition.
 



 
Very truly yours,
 
MILLENNIUM CELL INC.
 
By: /s/ John D. Giolli
Name: John D. Giolli
Title:   Chief Financial Officer
Agreed to and acknowledged:
 
THE DOW CHEMICAL COMPANY
 
By: /s/James H. Plonka
Name: James H. Plonka
Title:   Vice President
 

 

